Citation Nr: 0427555	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  94-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine.  

2.  Entitlement to an increased rating for radiculopathy into 
the right upper extremity, currently evaluated as 10 percent 
disabling, for the period on and after September 23, 2002.  

3.  Entitlement to an increased rating for radiculopathy into 
the left upper extremity, currently evaluated as 10 percent 
disabling, for the period on and after September 23, 2002.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for left carpal tunnel syndrome.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for right carpal tunnel syndrome.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1962 to 
March 1992.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of an October 1992 rating decision 
of the VARO in Houston, Texas.  In that decision, the RO 
granted service connection, inter alia, for degenerative disc 
disease of the cervical spine and bilateral carpal tunnel 
syndrome, and assigned each disorder a noncompensable rating, 
effective April 1, 1992.  The veteran filed a notice of 
disagreement (NOD) in December 1992, and the RO issued a 
statement of the case (SOC) in March 1993.  The veteran filed 
a substantive appeal (VA Form 9, Appeal to Board of Veterans' 
Appeals) in April 1993.  

In May 1993, jurisdiction over the veteran's claims file was 
transferred to the VARO in Baltimore.  In June 1993, the 
veteran testified before a hearing officer during a personal 
hearing; a transcript of that hearing is of record.  

In a February 1994 rating decision, the RO increased the 
veteran's disability rating for his cervical spine disability 
from noncompensable to 20 percent, effective April 1, 1992.  

In May 1996, the Board remanded the veteran's appeal to the 
RO for additional development, which has been accomplished.  
In March 1998, the RO increased the veteran's disability 
rating for his left wrist carpal tunnel syndrome from 
noncompensable to 10 percent, effective April 1, 1992. 

In April 1999, the Board remanded the veteran's appeal to the 
RO for additional development, which has been accomplished.  
In December 2003, the RO increased the veteran's disability 
rating for his right wrist carpal tunnel syndrome from 
noncompensable to 10 percent, effective October 28, 2003.  
The RO additionally granted service connection for 
radiculopathy of the right and left upper extremities, as 
secondary to the veteran's service-connected degenerative 
disc disease of the cervical spine, and awarded a 10 percent 
evaluation for each upper extremity, effective September 23, 
2002.  

As the appeal emanates from the veteran's disagreement with 
the initial noncompensable evaluation assigned following the 
grant of service connection for degenerative disc disease of 
the cervical spine as well as bilateral carpal tunnel 
syndrome, the Board has characterized the claims for an 
initial evaluation, in accordance with Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  The RO has granted higher ratings 
during different stages of the appeal period, consistent with 
the Fenderson decision.  However, as higher ratings are 
available for these conditions at each stage noted above, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the matters on the title page remain viable 
on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As noted above, in the December 2003 rating decision, with 
consideration of the revised criteria for evaluating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), the RO granted service 
connection for radiculopathy of the right and left upper 
extremities and awarded separate 10 percent disability 
ratings.  The veteran's combined rating for his cervical 
spine disability is 40 percent (see 38 C.F.R. § 4.25 (2003)) 
(20 percent disabled for orthopedic manifestations under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, and two separate 10 
percent disability ratings for neurological manifestations 
under 38 C.F.R. § 4.124a, Diagnostic Code 8715).  

The Board notes that the veteran's claim on appeal regarding 
degenerative disc disease of the cervical spine has included 
complaints and contentions with respect to both orthopedic 
and neurologic symptomatology.  While the veteran has not 
appealed the RO's grant of service connection for 
radiculopathy of the right and left upper extremities, and 
the separate ratings of 10 percent assigned thereto, the 
Board considers these issues as a part of the veteran's 
overall claim for his cervical spine disability.  As such, 
the Board will additionally consider these issues as being on 
appeal.  

The Board's decision on the claim for service connection for 
an initial rating in excess of 20 percent for degenerative 
disc disease of the cervical spine is set forth below.  The 
claims for increased ratings for radiculopathy into the right 
and left upper extremities, both noted as 10 percent 
disabling; and initial evaluations in excess of 10 percent 
for bilateral carpal tunnel syndrome, are addressed in the 
remand following the decision; these are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.  

Finally, the Board notes that while the veteran's claims file 
was under the jurisdiction of the VARO in Baltimore, the 
veteran appointed the Maryland Veterans' Commission (MVC) as 
his representative.  Subsequently, the veteran moved to 
Florida, and his claims file came under the jurisdiction of 
the VARO in St. Petersburg.  In a July 1999 letter, the RO 
requested the veteran indicate whether he wished to appoint a 
new representative.  The veteran did not respond to the RO's 
letter.  In a letter from the MVC to the Board, dated in 
April 2004, the MVC reported that as a matter of policy it 
did not represent claimants residing outside the state of 
Maryland.  Furthermore, the MVC had not had any contact with 
the veteran since 1998.  In July 2004, the Board sent the 
veteran a letter requesting that he authorize or appoint a 
person or organization to represent him.  The veteran did not 
respond to the Board's letter.  As such, the veteran is 
unrepresented with respect to his claims currently before the 
Board.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the April 1, 1992, effective date of the grant of 
service connection, the veteran's degenerative disc disease 
of the cervical spine has been manifested by limitation of 
motion and pain; these symptoms result in severe limitation 
of motion due to functional loss without unfavorable 
ankylosis of the entire cervical spine, and overall 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks, without incapacitating episodes requiring 
prescribed bed rest.  


CONCLUSION OF LAW

Affording the veteran the benefit-of-the-doubt, the criteria 
for an initial evaluation to 30 percent for degenerative disc 
disease of the cervical spine have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5290, 5293 (2002, 2003) (renumbered Diagnostic Code 
5243, effective September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for an initial evaluation in 
excess of 20 percent for degenerative disc disease of the 
cervical spine has been accomplished.  

Through a November 2003 notice letter, as well as a March 
1993 SOC and February 1998, March 1998, and December 2003 
supplemental SOCs (SSOC), the veteran was notified of the 
legal criteria governing his claim, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of his claim.  After each, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the November 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to provide 
information or evidence, which reflected that his disability 
had increased in severity.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the Court held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim (or claims).  As indicated above, the 
first three notice requirements have been met.  With respect 
to the fourth requirement, the Board notes that the veteran 
has not been explicitly informed of the need to submit all 
evidence in his possession.  

In this respect, following the Board's April 1999 remand, the 
RO notified the veteran by letter in July 1999 that it was 
requesting records from Elgin Air Force Base as well as the 
VA Medical Center (VAMC) in Pensacola, Florida.  The RO also 
requested the veteran identify any other evidence he wished 
the RO to obtain and consider.  In September 1999, the 
veteran submitted a radiology report, and noted in a 
statement that he did not have anything further to submit 
with regards to his claim.  Following the RO's November 2003 
notice letter, the veteran did not respond.  As such, the 
Board finds that the omission of the request for all evidence 
in the veteran's possession pertaining to his claim in the 
November 2003 notice letter appears not to have harmed the 
veteran.  See VAOPGCPREC 1-2004 (February 24, 2004).  
Furthermore, during the course of the appeals period, the 
veteran has submitted evidence to the RO, to include the 
above noted September 1999 radiology report.  Thus, it would 
appear the veteran is on notice that he should submit 
evidence in his possession pertinent to his claim.  
Therefore, the Board finds that the four notice requirements 
enumerated in Peligrini, have been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, and, as noted above, 
documents meeting the VCAA's notice requirements were 
provided well after the October 1992 rating decision on 
appeal; however, in this case, such makes sense, inasmuch as 
the VCAA was not enacted until November 2000, more than eight 
years after the October 1992 rating decision.  The Board also 
finds that the lack of full, pre-adjudication notice in this 
case does not, in any way, prejudice the veteran.  

In his April 1992 application for VA benefits, the veteran 
did not report having been treated by any private physicians 
for his claimed disability.  Prior to the rating decision on 
appeal, the veteran's service medical records were considered 
and he was provided a VA examination.  In May 1996, the RO 
requested the veteran identify additional treatment providers 
for his disabilities and provide the RO with proper releases 
(VA Form 21-4142) to obtain the identified records.  In June 
1996, the Department of the Air Force (59th Medical Wing) 
notified the RO that it had no outpatient medical records for 
the veteran.  In July 1996, Walter Reed Army Medical Center 
also reported a lack of medical records for the veteran.  The 
veteran was notified in a February 1998 SSOC.  As noted 
above, in July 1999, the veteran was requested to identify 
additional medical evidence that he wished the RO to obtain.  
He was provided VA Form 41-4142's (Consent for release of 
information).  He replied that he had nothing further to 
report with respect to his claim.  

The RO has specifically notified the veteran of the evidence 
needed to substantiate his claim.  The veteran has been 
invited to submit evidence, or provide the RO with a written 
release(s) to obtain the evidence.  During his October 2003 
VA examinations, the veteran reported to the examiner that he 
had had surgery two years previously on his neck at Sacred 
Heart Hospital in Pensacola.  He also reported cervical spine 
surgery in 1999 at West Florida Medical Center, and that he 
was being "followed at Elgin Air Force Base," where he 
worked in a civilian capacity.  The RO contacted the veteran 
by letter in November 2003, and requested the veteran 
identify any additional evidence he wished the RO to obtain.  
In this regard, the Board notes that the letter, under 
enclosures, did not list VA Form 41-4142s.  The veteran 
failed to respond to the RO's letter.  In view of the 
veteran's failure to respond, the Board finds that no further 
duty to assist is owed the veteran.  See, e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 193 (holding that the duty to 
assist is not always a one way street).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

The Board is also aware that in the November 2003 notice 
letter, the veteran was advised that he had one year from the 
date of the letter to submit evidence in support of his 
claim.  See 38 U.S.C.A. § 5103(West 2002).  On December 16, 
2003, the President signed H.R. 2297, the Veterans Benefits 
Act of 2003 (Act).  The Act contains a provision in section 
701 that clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period.  
The effective date of that provision is November 9, 2000, the 
date of enactment of the VCAA.  The law does not require VA 
to send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3).  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on his claim of an initial evaluation in 
excess of 20 percent for degenerative disc disease of the 
cervical spine.  

II.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is entitlement to a higher initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Historically, the veteran's service-connected degenerative 
disc disease of the cervical spine has been rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 and 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5290.  Diagnostic 
Code 5293 pertains to intervertebral disc syndrome.  The 
rating criteria of Diagnostic Code 5293 were changed 
effective September 23, 2002.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

As the RO has considered both the former and revised 
criteria, and furnished the veteran with notice of the 
revised criteria (see December 2003 SSOC), there is no due 
process bar to the Board in also considering the former and 
revised criteria, applying the more favorable result, if any.  

The medical evidence documents that the veteran has 
degenerative changes of his cervical spine.  Traumatic 
arthritis (Diagnostic Code 5010) is evaluated as degenerative 
arthritis, which is evaluated under DC 5003.  That Diagnostic 
Code provides that degenerative arthritis (to include 
hypertrophic or osteoarthritis) established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved 
(here, Diagnostic Code 5290).  When, however, limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent evaluation is assignable each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the former criteria for disabilities of the spine, 
unfavorable ankylosis of the cervical spine warrants a 40 
percent rating and favorable ankylosis warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003).  
Slight limitation of motion of the cervical spine warrants a 
10 percent evaluation, moderate limitation of motion warrants 
a 20 percent evaluation, and severe limitation of motion 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  

With respect to the revised criteria for disabilities of the 
spine (General Rating Formula for Diseases and Injuries of 
the Spine), unfavorable ankylosis of the entire cervical 
spine warrants a 40 percent evaluation.  Forward flexion of 
the cervical spine 15 degrees or less or favorable ankylosis 
of the entire cervical spine, warrants a 30 percent 
evaluation.  Forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees warrants a 20 percent evaluation.  68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003).  

Under the former criteria of Diagnostic Code 5293, prior to 
September 23, 2002, a 20 percent rating is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief, warrants a 60 percent evaluation.  Id.

Under the revised criteria of Diagnostic Code 5293, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. 38 U.S.C.A. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

The notes for revised Diagnostic Code 5293 provide that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

The notes also provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and that neurological disabilities 
should be evaluated separately using criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

With respect to the revised criteria for disabilities of the 
spine (General Rating Formula for Diseases and Injuries of 
the Spine), on and after September 26, 2003, intervertebral 
disc syndrome (Diagnostic Code 5243) is either rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (which includes consideration of both neurological and 
orthopedic manifestations) or under the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating episodes 
(see above), whichever method results in the higher 
evaluation when all disabilities are combined under Section 
4.25.  

III.  Analysis

The Board observes that the veteran's service-connected 
cervical spine disability has primarily been manifested by 
complaints of reduced range of motion of the cervical spine, 
and radiating pain down the upper right and left extremities.  
The veteran is reported to have undergone a cervical spinal 
fusion.  The veteran is currently in receipt of a 20 percent 
disability rating for degenerative disc disease of the 
cervical spine since the effective date of the grant of 
service connection.  

Considering the record in light of the above cited legal 
criteria, and affording the veteran the benefit of the doubt, 
the Board finds that since the effective date of the grant of 
service connection, April 1, 1992, the veteran's symptoms 
associated with his degenerative disc disease of the cervical 
spine have approximated the criteria for a 30 percent rating 
under the former rating criteria-that is, during the noted 
period, the veteran's degenerative joint disease of the 
cervical spine has reflected overall severe limitation of 
motion.   

In this respect, the medical evidence of record documents 
that the veteran was diagnosed in service with degenerative 
changes in his cervical spine, to include stenosis.  Cervical 
range of motion was noted to be limited (30-50 percent) with 
extension and lateral bending/rotation.  A report of VA 
examination in September 1993 noted forward flexion to 25 
degrees, backward extension to 25 degrees, right and left 
lateral flexion to 35 degrees, and right and left rotation to 
50 degrees.  There was objective evidence of pain on motion.  
A November 1997 report of VA fee-basis examination reflected 
the physician's report that the veteran had some neck pain, 
and on clinical evaluation there was limited cervical range 
of motion particularly with rotation and tilt to the left.  
The motion did not produce radicular complaints.  

An October 2003 report of VA examination reflects that the 
veteran underwent a anterior spinal fusion in 1999.  Since 
that time he had had decreased range of motion in his neck 
without pain.  The veteran reported that while he had been 
given no restrictions of activities from his neurosurgeon, he 
was limiting his sports involvement and rarely played golf 
any longer.  He also reported that with driving, he had to 
turn his entire body when looking over his shoulder instead 
of being able to turn his head.  The veteran did not use 
braces or orthotics, was not on any current medications, nor 
did he have flare-ups of pain involving the cervical spine.  
On clinical evaluation, flexion and extension of the cervical 
spine was to 30 degrees, bilateral rotation was to 40 
degrees, and lateral flexion was to 10 degrees.  There was no 
pain with motion, nor tenderness or spasm noted.  The 
examiner noted that while not definitive, it was likely that 
the veteran could have further limitation of function with 
his cervical spine, to include decreased range of motion, 
with repetitive use or during flair ups.  

Diagnostic studies during the appellate period reflect 
degenerative joint disease of the cervical spine with 
moderate and moderately severe foraminal narrowing and 
stenosis.  A January 1998 fee-based neurological examination 
notes the physician's report that the veteran's cervical 
canal stenosis was advanced.  

Thus, the Board finds that it is conceivable that, with 
repeated use of his cervical spine and during flair ups, the 
veteran could experience additional functional loss in his 
cervical spine comparable to severe limitation of motion.  
See Deluca v. Brown, 8 Vet. App. at 204-7; 38 C.F.R. § 4.40 
and § 4.45.  Considering the objective findings, the 
veteran's complaints, and the likely extent of additional 
functional loss during repeated use or flair-ups, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that, since the April 1, 1992, effective date 
of the grant of service connection for degenerative joint 
disease of the cervical spine, the criteria for the 
assignment of a 30 percent evaluation, under Diagnostic Code 
5290 (former criteria) have been met.  This is the highest 
available rating for limitation of motion of the cervical 
spine under this Code.  

As indicated above, the veteran's degenerative changes also 
may be evaluated under the provisions of Diagnostic Code 
5003; however, those provisions are applicable only if the 
range of motion is noncompensable under the specific 
Diagnostic Code involved (here Diagnostic Code 5290).  
Moreover, even if Diagnostic Code 5003 was applicable, it 
allows for no higher than a 20 percent rating.  

With respect to the revised criteria (General Rating Formula 
for Diseases and Injuries of the Spine), the medical evidence 
on and after September 26, 2003, does not indicate 
unfavorable ankylosis of the entire cervical spine, as noted 
above, which would allow for a rating greater than 30 
percent, to 40 percent.  This is the highest available rating 
associated with limitation of motion of the cervical spine 
under the revised criteria.  68 Fed. Reg. 51,454-458 (Aug. 
27, 2003).  

The Board also points out that no higher evaluation is 
warranted under any other potentially applicable diagnostic 
code.  While a higher evaluation may be available for 
ankylosis of the cervical spine, as noted above, or for a 
fractured vertebrae, under Diagnostic Code 5285, neither is 
shown in this case.  

The Board has also considered the veteran's cervical spine 
disability under Diagnostic Code 5293 for intervertebral disc 
syndrome.  The Board finds that at no point since the 
effective date of the grant of service connection did the 
veteran's degenerative disc disease of the cervical spine 
warrant a 40 percent rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, or 
did the veteran's cervical spine disability result in 
incapacitating episodes.  

In this respect, as noted above, diagnostic studies reveal 
stenosis and foraminal narrowing associated with the 
veteran's cervical spine.  A January 1998 MRI (magnetic 
resonance imaging) report is remarkable for mild to moderate 
disc degeneration, except for moderate to severe disc 
degeneration at C4-5.  

A May 1992 VA examination report notes the veteran had good 
muscle strength in all extremities, which was equal 
bilaterally.  There was some loss of sensation, but tests of 
coordination were performed well.  A report of VA examination 
in September 1993 reveals a normal cervical spine without 
deformity.  There was no tenderness or crepitus.  There was 
mild paraspinal spasm, with mild decrease of pin, touch, 
vibration and proprioception in the right C6 dermatome 
distribution.  A report of VA examination in October 1993 
reveals sensory examination to be normal, and a subsequent 
report in November 1997 reveals the physician's report that 
the veteran had good upper extremity strength and bulk.  Deep 
tendon reflexes were preserved, quite brisk and spread from 
the triceps to the brachioradialis.  

Thereafter, a January 1998 fee-based neurological examination 
notes the physician's report that the veteran's cervical 
canal stenosis was advanced but at the time of examination 
relatively asymptomatic.  That same month, a report from 
David Tesar, M.D., notes that on clinical evaluation there 
was weakness in the veteran's right arm, and that it appeared 
more significant than when he had first been examined in July 
of 1997.  Dr. Tesar noted that the clinical evaluation was 
consistent with cervical myelopathy.  

The veteran's complaints have been limited with respect to 
his cervical spine disability.  While the degenerative 
changes are diagnostically established and cause radiating 
pain into his arms, the medical evidence reflects that the 
veteran was exercising, playing full rounds of golf, and 
walking, as noted in a September 1999 Elgin Air Force Base 
clinic note.  Diagnostic studies for the most part reflect 
moderate degenerative disc disease, and any recurring attacks 
associated with pain from intervertebral disc syndrome are 
contemplated in the 20 percent rating.  The noted 
neurological manifestations of the disability have been shown 
to result in mild paraspinal spasm; with mild decrease of 
pin, touch, vibration and proprioception in the right C6 
dermatome distribution; and/or some muscle weakness.  

In light of this evidence, the Board finds that, as to the 
former Diagnostic Code 5293, the veteran has exhibited no 
more than persistent symptoms compatible with moderate 
intervertebral disc syndrome with recurring attacks (the 
criteria for a 20 percent rating) since the effective date of 
the grant of service connection.  As to the revised 
Diagnostic Code 5293, it is not shown that during any recent 
12-month period, there have been any "incapacitating 
episodes" associated with the veteran's cervical spine 
disability as defined by VA regulation.  In other words, the 
evidence does not show that during any incapacitating 
episodes, the veteran required bed rest prescribed by a 
physician and treatment by a physician.  In view of such, the 
veteran's degenerative disc disease of the cervical spine 
does not meet the criteria under revised Code 5293, effective 
September 23, 2002, for a 40 evaluation or 60 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(Diagnostic Code 5243, effective September 26, 2003).  

Therefore, for all the foregoing reasons, and affording the 
veteran the benefit of doubt, the Board finds that the 
criteria for a 30 percent rating for degenerative disc 
disease of the cervical spine, from April 1, 1992, are met.  
38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5290; 
Fenderson, 12 Vet. App. at 126.  


ORDER

A 30 percent rating from April 1, 1992, for degenerative disc 
disease of the cervical spine, is granted, subject to the 
controlling laws and regulations governing monetary 
disbursements.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal for 
radiculopathy of the right and left upper extremities and 
bilateral carpal tunnel syndrome, is warranted.  

As noted above, the revised rating criteria for 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 allow for separate ratings for both 
orthopedic and neurologic manifestations associated with 
intervertebral disc syndrome.  See also Diagnostic Code 5243 
(effective September 26, 2003).

The Board has increased the veteran's rating for orthopedic 
manifestations of his cervical spine disability from 20 
percent to 30 percent, as noted in the decision above, 
effective the date of the grant of service connection.  
During the course of the veteran's appeal, the RO assigned 
separate 10 percent disability ratings for both right and 
left upper extremities based on neurological manifestations, 
rating the disabilities analogously to Diagnostic Code 8715.  
The veteran is additionally service connected for bilateral 
carpal tunnel syndrome, under Diagnostic Code 8515, and in 
receipt of separate 10 percent ratings for both right and 
left hands.  

In a January 1998 report of examination from Dr. Tesar, as 
noted above, clinical evaluation revealed more noticeable 
weakness in the veteran's right deltoid biceps and 
brachioradialis muscles.  Triceps were noted as strong, with 
the right biceps reflexes slightly decreased compared to the 
left, but the right triceps reflex much brisker than the 
left.  Dr. Tesar commented that the veteran's weakness in his 
right arm appeared more significant than when he had first 
been examined in July of 1997.  

An October 2003 report of VA examination reflects muscle 
strength involving the deltoid, wrist extensors, flexors, 
finger flexors and interosseus muscles, was noted as 5/5.  
Deep tendon reflexes, biceps brachioradialis, and triceps, 
were 1+.  There was no asymmetry of the upper extremities and 
the veteran's elbows and wrists had full range of motion, 
without tenderness.  Tinel's sign and Allen's sign were 
negative bilaterally.  An October 2003 report of VA 
neurological examination reveals the veteran's report of pain 
radiating down his arms.  Clinical evaluation revealed 
restricted movement of the neck, with "5-/5" strength 
proximal in the upper extremities and "4+/5" in the distal 
upper extremities, especially with extrinsic hand muscle 
weakness.  Tinel's sign and Phalen's sign were positive 
bilaterally.  The examiner noted that the veteran had 
paresthesias of both hands, which was clinically consistent 
with carpal tunnel syndrome bilaterally.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2003).  

The Board notes that the extent of the veteran's muscle 
weakness associated with his hands and right arm has not been 
quantified.  Furthermore, there is question as to whether the 
veteran's identified "extrinsic hand muscle weakness" is 
associated with his cervical radiculopathy (myelopathy) or 
carpal tunnel syndrome.  

Given that the veteran's neurological involvement appears 
more than sensory, and the extent of muscle weakness and its 
etiology is not apparent from the record, the RO should 
forward the claims file to the October 2003 examiner who 
conducted the "peripheral nerves" examination for a 
supplemental opinion.  The RO should arrange for the veteran 
to undergo an additional examination only if the October 2003 
VA examiner is unavailable or such examination is needed to 
answer the questions posed above.  If such examination is 
warranted, the veteran is hereby advised that a failure to 
report to any such examination could result in a denial of 
his claims.  See 38 C.F.R. § 3.655(b) (2003).

Moreover, to ensure that all due process requirements are 
met, the RO should also give the veteran another opportunity 
to present information and/or evidence pertinent to his 
claims for radiculopathy of the right and left upper 
extremities and bilateral carpal tunnel syndrome.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure the full compliance of the 
VCAA.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims involving radiculopathy of the right 
and left upper extremities and bilateral carpal tunnel 
syndrome.  

The Board regrets that another remand of these matters will 
further delay a final decision on appeal, but finds that, to 
ensure that all evidentiary requirements are met, such action 
is unavoidable.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
signed authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record pertaining to his 
claims involving radiculopathy of the 
right and left upper extremities and 
bilateral carpal tunnel syndrome.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
forward the veteran's claims file to the 
October 2003 VA examiner who conducted 
the "peripheral nerves" examination, 
for a supplemental opinion.  That 
examiner should review the claims file 
(with particular attention to his/her 
examination report and any evidence since 
added to the record).  In the 
supplemental opinion, he/she should (a) 
identify those nerves affected by the 
veteran's cervical radiculopathy as 
compared to his carpal tunnel syndrome, 
(b) identify the character of any nerve 
injury, the relative impairment in motor 
function to include weakness of the 
muscles affected, trophic changes, or 
sensory disturbances, (c) provide an 
assessment as to the severity of symptoms 
associated with the cervical 
radiculopathy and carpal tunnel syndrome 
as being either slight, moderate, or 
severe.  The examiner must provide the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.  

The RO should arrange for the veteran to 
undergo an additional examination only if 
the October 2003 VA examiner is 
unavailable or such examination is needed 
to answer the questions posed above.  

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 (VCAA) has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to any examination 
scheduled in connection with the claims 
for increased rating, the RO must apply 
the provisions of 38 C.F.R. § 3.655 
(setting for the consequences of failing 
to report to a necessary examination).  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC (to 
include citation to all additional legal 
authority considered, and clear reasons 
and bases for all determinations), and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



